THEAYTORNEY                 GENERAL
                      OFTEXAS




Honorable Geo. R. Sheppard
Comptroller of Public Accounts
Austln, Texas
Dear Mr. Sheppard:              Opinion No. o-5565
                                Re: Whether or not Senate Bill No.
                                266, Regular Session, 48th Legisla-
                                ture, with respect to rentals, applies
                                to storage rentals on automobiles and
                                other commodities made upon a monthly
                                basis.
        You request a construction of Senate Bill No. 266 of the
48th Legislature, Regular Session, governing rentals with special
respect to storage rentals on automobiles and other commodities
made upon a monthly basis.
        Sections 1, 2 and 3 of Senate Bill No. 266, are as
follows:
        "Section 1. Hereafter all departments
    and agencies of the State Government, when
    rental space is needed for carrying on the
    essential functions of such agencies or de-
    partments of the State Government, shall
    submit to the State Board of Control a re-
    quest therefor, giving the type, kind, and
    size of building needed, together with any
    other necessary description, and stating
    the purpose for which it will be used and
    the need therefor.
       "Sec. 2 s The State Board of Control,
   upon receipt of such request, and if the
   money has been made available to pay the
   rental thereon, and if, In the discretion
   of the Board such space is needed, shall
   forthwith advertise in a newspaper, which
   has been regularly published and circulat-
   ed in the city, or town, where such rental
   space is sought, for bids on such rental
   space, for the uses indicated and for a
   period of not to exceed two years. After
   such bids have been received by the State
Honorable Gee, H, Sheppard - page 2         o-5565



    Board of Control at its principal office in
    Austin, Texas, and publicly opened, the
    award for such rental contract will be made
    to the lowest and best bidder, and upon
    such other terms as may be agreed upon. The
    terms of the contract, together with the
    notice of the award of the State Board of
    Control will be submitted to the Attorney
    General of Texas, who will cause to be pre-
    pared and executed in accordance with the
    terms of the agreement, such contract in
    quadruplicate; one of which will be kept
    by each party thereto, one by the State
    Board of Control, and one by the Attorney
    General of Texas. The parties to such con-
    tract will be the department or agency of
    the government using the space as lessee
    and the party renting the space as lessor.
        "Sec. 3. Within thirty days after the
    effective date of this Act, all departments
    and agencies of the State Government at
    this time leasing or renting space from any
    person, firm, or corporation whomsoever,
    will cause to be prepared and delivered to
    the State Board of Control in Austin, Texas
    a copy of any written rental or lease agree-
    ment now in force and current, or any state-
    ment of any oral understanding upon which
    any lease or rental public funds are being
    expended, if such action has not already
    been taken."
        It is the opinion of this department that the Bill does
not apply to situations such as those mentioned by you.
        The subject -- the essence -- of Senate Bill 266 Is the
"rental space" when needed by an agency or department of the
State government. It contemplates not only the rental contract
but It contemplates that the subject matter of the contract --
the space needed -- be the space such as that of a building, room,
office, or other quarters, to be occupied by the agency or depart-
ment, or Its employees, in the carrying 'onof an essential govern-
mental function. In other words, the subject matter of the
rental, It is contemplated, will be under the controltlfor tke
time being, of the agency or departmenth as the term rental is
generally understood. The word "rental Is one of well-under-
stood meaning, and presumptively it was so used by the Legislature.
Furthermore, this construction comports with the general purpose
of the Act.
Honorable Geo. H. Sheppard - page 3            o-5565



        Now, the so-called rental for storage of automobiles
and other commodities is not a rental at all, within the meaning
of the statute. It does not contemplate the taking over of any
specific buildlng, room, or space whatsoever, but on the other
hand is in its nature a storage contract -- something entirely
dlfferent from the ordinary rental contract, A storage con-
tract is one for service by the warehouseman, or other owner of
storage space, and moreover it does not contemplate any particu-
lar room or space -- merely storage.
        It is conceivable that such a contract for space could
take the form of a rental of space, within the meaning of the
statute. Thus, where any department or agency was In need of
space for storing records, papers, files, and the like, and the
things to be thus stored were so numerous or voluminous as to
make a mere contract of storage inadvisable, and a building,
room, or definite space therefor preferable, such an arrangement
would be a rental, within such necessity would present a fact
situation to be determined by the circumstances. We can not be
definite at this point beyond the mere statement of the general
principle determining the nature of the rental.
                              Very truly yours
                            ATTORNEY GENERAL OF TEXAS

                              By s/Ocle Speer
                                   Ocie Speer
                                   Assistant
OS-MR-WC

APPROVED SEP 1, 1943
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chalrman